Mr. Justice Smith delivered the opinion of the court. It is insisted on behalf of appellees that the bill in this case was improperly filed in Cook county, because no one necessarily or properly named as defendant resided or was served in Cook county. The decree dismisses the bill for want of jurisdiction, as well as for want of equity. When defendants to a bill appear in a cause and file a plea to the bill and move to dismiss or dissolve the preliminary injunction, as did Hannahan and Carter, appellees, they submit themselves to the jurisdiction of the court and are not in a position thereafter to question the jurisdiction of the court over them. Appellees G-oding and Dixon appeared in the cause and demurred to the bill, and moved the court to dissolve the preliminary injunction. The appearances of appellees were not limited in any way or for any purpose. In our opinion the Superior Court had jurisdiction of the parties. It must be held also, on the authority of Heaton v. Hall, 51 App. Div. Rep. (N. Y.) 126; Rowell v. Covenant Life Ass ’n, 84 Ill. App. 316; Ryan v. Cudahy, 157 Ill. 108; Fullenwider v. Royal League, 180 id. 621; and Dickenson v. Board of Trade, 114 Ill. App. 295, that a court of equity has jurisdiction of the subject-matter of the bill. It appears from the decree that the bill was dismissed upon the hearing of the motions of appellees to dissolve the preliminary injunction. While it appears that the sworn plea of appellees Hannahan and Carter was read on the hearing, and the affidavits of Coding and Dixon and O’Donnel were also read, the motion must be treated, no answer having been filed, as based on the insufficiency of the bill for the relief asked, and therefore as amounting to a demurrer to the bill, thus presenting the question whether the complainants state a case in their bill for equitable relief. The bill makes no question upon the regularity of the proceedings whereby the amendment to the constitution set out in the bill was adopted. The question presented by the bill was to the right of the convention of the Brotherhood of Locomotive Firemen held in September, 1904, to change the constitution of the order, whereby the grand dues of each member were fixed at $2.50 per year, instead of $2, and providing for its payment in two equal installments on the first days of January and July in each year, and the right to enforce such amendment against complainants on January 1, 1905, complainants having paid on July 1, 1904, their dues to July 1, 1905, under the provisions of the constitution as it existed before the amendment was adopted. The time when the amendment went into effect was fixed by section 81 of the constitution, in the absence of any action of the convention fixing a different date. Appellants, when they joined the order, agreed in their applications ‘ to comply with all the laws, usages and regulations of the Order now (then) in force or that may be hereafter enacted.” They therefore agreed to and were bound by the above provision of the constitution that amendments might be made in the way therein provided, and that such amendments should take effect on the first day of January following, unless otherwise ordered by the convention. A court of equity cannot say that the amendment was unreasonable, nor can the court say that it would work any hardship upon appellants because they had paid their dues in advance of the going into effect of the amendment. With a membership as large as ■that averred in the bill, it would necessarily happen that very many of the members would have paid dues in advance of any change of the constitution.. Indeed, most of the members of the order, if not all of them, if they paid their annual dues on the first day of July in each year, under section 170 of the constitution before it was amended, must have been in the same situation as appellants, as to the advanced payment of their dues from January 1, 1905, to July 1, 1905; so that the amendment must have affected equally all members, and if appellants are right in their contention that they could not be called upon for the increased assessment of dues until July 1, 1905, it would be impossible to put the amendment in force until that date, although the constitution provided it should be in force January 1,1905. In our opinion, every member of the order paid his annual dues subject to the provision of the constitution in regard to amendments thereof, and if such amendment went into force and effect on January 1st, as we think the amendment in question did, each member was bound to pay his dues from January 1st in accordance with the new provision. When a member of a voluntary association agrees when joining to be bound by all laws of the association then in force, or which may thereafter be enacted, he is bound by any change in the laws, even though such change may vary the terms of his contract with the association as to the rate of his assessments or otherwise. He has no vested right to have the rate of assessment fixed by the law of the association, when the contract was entered into, remain unchanged. Fullenwider v. Royal League, 180 Ill. 621; Peterson v. Gibson, 191 id. 365; Scow v. Royal League, 223 id. 32; Murphy v. Nowak, 223 id. 301. The bill shows that the biennial convention of the order held in 1906 approved the construction of the amendment of 1904, placed thereon by the grand master, and directed the executive officers to carry the amendment, as interpreted by him and the convention, into effect. No doubt, -as contended by both sides to this controversy, under section 173 of the constitution of the order, appellants, having failed to pay their dues to a subordinate lodge or to the grand lodge, as provided by the constitution, stood, ipso facto, upon such failure, expelled from the order, and no action of the lodge or of any officer was required to give effect to such expulsion. This was the situation and standing of appellants and each of them when the agreement of January 19, 1905, signed by the grand master of the order and the treasurer and committee of the Paul Severe Lodge was made. It is necessary, then, to consider the effect, if any, of this agreement upon appellants’ rights. By this contract it was agreed that the Paul Bevere Lodge should be permitted to pay twenty-five cents in cash for each of the members of that lodge who, on July 1, 1904, paid the grand dues assessment then made for the year ending July 1, 1905, but without-prejudice ' to either party, and the claim of right of the grand officers to insist on a further payment of one dollar for each member should not be waived or prejudiced by the reception of subsequent grand dues until ninety days after the next grand lodge convention. The agreement also provided that no action should be taken by the grand lodge or its officers, agents or lodges looking to the suspension of Revere Lodge or its members on account of their refusal to pay the grand dues withheld until after the next convention of the grand lodge, and until after forty days’ notice in writing had been given to the Revere Lodge of the intention to enforce payment in cash of the part of the assessment of said grand dues on which that lodge and its members claimed a credit of one dollar per member/ The bill shows that at the biennial convention of the grand lodge held in Milwaukee in September, 1906, the action of the grand master in entering into the above agreement was approved, and that the ruling of the grand master in reference to the collection of $1.25 on account of semi-annual dues for the period beginning January 1, 1905, was correct, and the grand master was instructed to deal with the said subordinate lodges as the laws of the order provided for lodges failing to pay their dues and assessments. The bill avers that on November 12, 1906, the grand master notified the lodge of which appellants were members that the grand dues for the period ending June 30, 1905, would have to be paid by December 1, 1906, or that the penalty would be enforced; and that on or about December 1, 1906, the grand master notified appellants that they stood expelled for failure to pay the additional one dollar on grand dues for the first half of the year 1905. Waiving for the moment the question whether tha agreement was binding upon the Brotherhood, and assuming that it was binding on the parties to it, the claim of appellants is that they were entitled to forty days’ notice after the convention before any further action to enforce the expulsion could be taken against them, and that they did not receive such notice. The contract provides that the notice should be given to the Paul Bevere ■ Lodge, the second party to the contract. The lodge was represented in the convention by its delegates under the constitution. The resolutions passed at the convention were notice to the delegates, and, through them, to the lodges which they represented, of what those resolutions declared or provided. As appears by the bill, the Paul Bevere Lodge had notice on or before October 21, 1906, of the action of the convention, for on that day the lodge adopted a resolution declaring that it did not accept the decision rendered by the tenth biennial convention relative to the controversy existing between the lodge and the grand lodge in regard to payment of grand dues January 1,1905, and instructed a committee to appeal to the courts. It thus appears from the bill that the lodge had forty days’ actual notice that the convention had approved the interpretation of the amendment to the constitution put upon it by the grand master and had directed him to enforce it. The resolution adopted by the lodge amounts to an express admission that the lodge had full knowledge and notice on October 21, 1906, of the proceedings of the convention, including the direction of the officers of the grand lodge to enforce the constitution as amended and its interpretation of the amendment. The resolution also shows that the lodge defiantly, and in advance of any action of the grand master, proclaimed that it would not accept the decision of the convention on the matter in controversy and live up to and perform the spirit of the agreement on its part. This action by the lodge was a waiver of the right of the lodge, if it had any such right, to require a formal written notice, and in equity the lodge, or appellants as members - of it, cannot complain of the absence of such notice. The bill, therefore, presents no just or equitable cause, or ground of relief, based on a violation of the agreement by the Brotherhood. We think, however, the agreement in question did not bind the parties to it. The agreement expresses an attempt made in the interests, of harmony to settle the controversy, and avoid litigation. This was commendable, but it was not effectual in law or fact. The bill shows no authority in the grand master to make such an agreement on behalf of the grand lodge. The qualified approval of his action in this regard by the convention did not give life or force to the agreement. It was' not in the power of the grand master and the convention to suspend or abrogate temporarily the constitution under which they were acting, in the manner and by the means shown by the bill. The provision of the constitution of the order above referred to, providing that a member failing to pay his assessments shall stand expelled ipso facto and without notice or trial, is not unreasonable. The People v. Board of Trade, 224 Ill. 370. But whether reasonable or unreasonable, appellants agreed to he bound by it, and indeed make no complaint on that ground. Where the constitution and laws of a voluntary association in regard to expelling a member are not unreasonable or contrary to public policy, equity will not interfere by injunction to prevent such expulsion. Board of Trade v. Riordan, 94 Ill. App. 298, and cases there cited. At the time when appellants filed this bill, they stood, as we have seen, expelled from the order, and no action of any lodge or officer was necessary to give effect to such expulsion. The publication of the names of appellants in the official organ of the Brotherhood, which is sought to be enjoined by the bill, would have no other effect than to give notice of a fact. It could not affect the standing or memberships of appellants. It seems clear, then, that in the last analysis the real object of the hill is to restore appellants to membership. In this view of the bill the court did not have jurisdiction. A court of equity will not do this, even if they were unlawfully expelled. An° injunction is a preventive remedy merely, and cannot be so framed as to command a party to undo what he has done. Fisher v. Board of Trade of Chicago, 80 Ill. 85; Baxter v. Board of Trade of Chicago, 83 Ill. 146; Pitcher v. Board of Trade of Chicago, 121 Ill. 412. In our opinion, the chancellor did not err in dismissing the hill for want of equity, and the decree must be affirmed. Affirmed.